Fourth Court of Appeals
                                    San Antonio, Texas
                                            June 6, 2022

                                       No. 04-22-00112-CV

                                           John CLARK,
                                             Appellant

                                                 v.

                                     Maria Elzbieta CLARK,
                                            Appellee

                   From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-CI-20250
                         Honorable David A. Canales, Judge Presiding


                                          ORDER
        The reporter’s record was due May 19, 2022, but it was not filed. On June 1, 2022, the
court reporter filed a notification of late record, stating the reporter’s record was not filed
because appellant had failed to pay or to make arrangements to pay the court reporter’s fee for
preparing the record and appellant was not entitled to appeal without paying the fee. We
therefore order appellant to provide written proof to this court stating either (1) the reporter’s fee
has been paid or arrangements have been made to pay the reporter’s fee; or (2) appellant is
entitled to appeal without paying the reporter’s fee by June 16, 2022. If appellant fails to
respond within the time provided, appellant’s brief will be due within thirty (30) days from the
date of this order, and the court will consider only those issues or points raised in appellant’s
brief that do not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of June, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court